Mr. Justice Waterman delivered the opinion of the Court. We are of the opinion that the chancellor was right in concluding that from and after the performance of the ceremony of marriage of the parties to this suit, and the entry of the decree of divorce of appellee from Salmansohn, the intercourse between appellant and appellee was not meretricious. Appellee was then a marriageable woman, and however invalid the previous undertaking between appellant and appellee may have originally been, appellant’s conduct in continuing for seven years thereafter to live with and hold her out to the world as his wife, must be taken as a ratification of the marriage ceremony, performed with all solemnity by the Rev. Doctor Withrow. Post v. Post, 70 Ill. 484. It is not shown that Salmansohn was living April 2,1887. In the absence of proof of this, the presumption of appellee’s innocence prevails over the presumption of the existence of the former husband. Breier v. Weier, 33 Ill. App. 386; Johnson v. Johnson, 114 Ill. 611. Under the circumstances the court was justified in awarding to appellee a decree for separate maintenance. The decree of the Circuit Court is affirmed.